PER CURIAM.
This cause is before this Court on appeal from a judgment of the County Judge’s Court of Palm Beach County which allegedly inherently construed Fla.Const., art. V, § 7(3), F.S.A. (repealed January 1, 1973), as to the jurisdiction of the County Judge’s Court.
The action arose before the trial court on a petition for construction and revocation of probate of a portion of the will of James E. Craft, specifically that portion dealing with a trust which Craft has created. A motion to dismiss for lack of jurisdiction was granted, and this order was appealed. It is urged that, in determining that the County Judge’s Court did not have jurisdiction over the questions involving a trust, the trial judge inherently construed Fla.Const., art. V, §7(3), F.S.A. (repealed January 1, 1973), which dealt with the jurisdiction of the now dissolved County Judges’ Courts.
*5A motion to dismiss or transfer the appeal to the District Court of Appeal, Fourth District, was denied October 19, 1972, but it is now determined that said motion should have been granted and the appeal transferred. In Ogle v. Pepin, Fla., 273 So.2d 391, filed February 21, 1973, we determined that the jurisdiction of this Court on appeal cannot rest on an alleged inherent construction of a controlling provision of the Constitution pursuant to Fla.Const., art. V, § 3(b)(1), F.S.A. Accordingly, our earlier order denying the motion to transfer is hereby revoked and annulled and said motion is now granted and the appeal is transferred to the District Court of Appeal, Fourth District.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS and BOYD, JJ., concur.